Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-16-00832-CR

                                     IN RE Brian Keith GORHAM

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 11, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On December 27, 2016, Relator filed a petition for writ of mandamus complaining the trial

judge, the Honorable Mary Roman, failed to follow the procedures required after Relator filed a

motion to recuse her from presiding over a pending habeas corpus proceeding. See TEX. R. CIV.

P. 18a. Relator also filed an emergency motion to stay proceedings at the trial court pending

resolution of his petition for writ of mandamus.

           Judge Roman has been succeeded on the bench, thus rendering Relator’s motion to recuse

Judge Roman moot. Generally, we are required to abate a mandamus proceeding when the original

judge is succeeded, to allow the successor to reconsider the original judge’s decision. TEX. R. APP.

P. 7.2(b). However, because Relator’s motion to recuse has been rendered moot, in the interest of



1
  This proceeding arises out of Cause No. 2012CR10383 W1, styled State of Texas v. Brian Keith Gorham, pending
in the 175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.
                                                                                  04-16-00832-CR


judicial economy and for good cause, we suspend the application of rule 7.2(b) to the extent

abatement of this case may be mandatory. TEX. R. APP. P. 2; see In re Lawson, No. 13-02-716-

CV, 2003 WL 1562550 at *1 (Tex. App.—Corpus Christi 2003, orig. proceeding) (mem. op.). We

dismiss the petition for writ of mandamus as moot, and deny Relator’s motion for emergency stay.

See TEX. R. APP. P. 2.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-